PER CURIAM.
This appeal is from the summary denial of a pro se motion seeking postconviction relief under Florida Rule of Criminal Procedure 3.850. The motion alleges violations of due process and ineffective assistance of counsel in two cases charging the appellant with burglary and grand theft. The motion further alleges ineffective assistance of counsel and involuntariness of guilty pleas in two robbery cases.
Because the allegations of the motion are somewhat confusing as they relate to the various cases, we asked that the state file a response in this court to the questions presented in the motion as to the separate cases mentioned. The state has filed a candid and helpful response which has enabled us to understand the various proceedings involving the appellant to which his motion is directed. We agree with the suggestion of the state that this case be remanded to the trial court to conduct an evidentiary hearing or to attach portions of the record which refute the appellant’s allegations.
Accordingly, we reverse the denial of the appellant’s motion and remand this ease to the trial court. On remand, the trial court may either again summarily deny the motion and attach to its order those portions of the record which conclusively show the appellant is entitled to no relief, or hold an evidentiary hearing and then rule on the grounds alleged in the motion. Fla.R. Crim.P. 3.850; Jones v. State, 421 So.2d 55 (Fla. 1st DCA 1982). To obtain further review any aggrieved party must appeal the new ruling of the trial court.
REVERSED AND REMANDED.
BOARDMAN, A.C.J., and DANAHY and SCHOONOVER, JJ., concur.